      Case: 4:19-cr-00881-JAR Doc. #: 75 Filed: 02/18/21 Page: 1 of 5 PageID #: 232




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                                 )
                                                          )
        Plaintiff,                                        )
                                                          )
 v.                                                       ) No. 4:19-CR-881 JAR
                                                          )
 MICHAEL SAFFOLD                                          )
                                                          )
        Defendant.                                        )




                       MICHAEL SAFFOLD’S SENTENCING MEMORANDUM

       Mr. Saffold, through counsel, hereby respectfully requests a downward variance on

Count 1, based upon the 18 U.S.C. § 3553(a) factors. In support, the defendant states the

following:

       1. Lack of Youthful Guidance:




                                  He eventually reunited with his father and his stepmother,

             but as a very young child, Mr. Saffold did not have a permanent home. Both of

             his parents were absent from his life.




                                                1
Case: 4:19-cr-00881-JAR Doc. #: 75 Filed: 02/18/21 Page: 2 of 5 PageID #: 233




 2. Drug or Alcohol Dependence:




                                                                          Though Mr.

    Saffold says it does not excuse his behavior, he now recognizes that the

    desperation and financial troubles caused by his addiction contributed to his

    criminal history and the instant offense.

 3. Remorse: Mr. Saffold is sincerely contrite about his behavior. As soon as he

    committed the instant offense, he realized the harm he caused and felt intense

    remorse. He knew he was going to be arrested when he visited his parole officer,

    but he went willingly because he wanted to turn himself in peacefully and

    voluntarily.

 4. COVID-19 & Pandemic Restrictions: Mr. Saffold has been incarcerated in the St.

    Louis City Justice Center since September of 2019. In March of 2020, the

    COVID-19 pandemic caused unprecedented restrictions on visitation which

    greatly interfered with Mr. Saffold’s ability to consult with undersigned counsel.

    This caused several months of delay as Mr. Saffold reviewed his discovery and

    considered his options to the best of his ability, without the usual level of access

    to counsel. By the summer of 2020, the jail, the courts, and counsel’s office

    finally had procedures in place to facilitate regular contact with defendants via

    teleconference.




                                        2
Case: 4:19-cr-00881-JAR Doc. #: 75 Filed: 02/18/21 Page: 3 of 5 PageID #: 234




                                       Recently, further complications with the

    pandemic and security at the St. Louis City Justice Center have interfered with

    undersigned counsel’s ability to communicate with Mr. Saffold about his

    sentencing. All told, undersigned counsel estimates the COVID-19 pandemic

    likely contributed to a full year of delay that would not have occurred, but for the

    pandemic.

 5. 18 U.S.C. § 3585: This delay – which was entirely out of Mr. Saffold’s control – is

    material to the sentencing decision in this case because of 18 U.S.C § 3585’s

    instructions about how to calculate credit for the 16 months Mr. Saffold has

    already served in jail awaiting disposition. The statute requires that, “A

    defendant shall be given credit toward the service of a term of imprisonment for

    any time he has spent in official detention prior to the date the sentence

    commences . . . that has not been credited against another sentence.” 18 U.S.C.

    §3585(b)(emphasis added). Because the past 16 months that Mr. Saffold has

    spent in jail will be credited toward his Missouri parole case (1722-CR02122-01),

    the Bureau of Prisons will not give Mr. Saffold credit for this time toward his

    federal sentence. Indeed, unless this Court orders that the sentence shall

    commence on the date it is pronounced and shall run concurrently to the parole

    case, Mr. Saffold will likely not receive credit for any of the time he spends in jail

    until he is paroled to his federal sentence. Absent the COVID-19 pandemic, Mr.

    Saffold would have resolved his federal case much earlier, and he would have



                                         3
Case: 4:19-cr-00881-JAR Doc. #: 75 Filed: 02/18/21 Page: 4 of 5 PageID #: 235




    already been transferred to the Missouri Department of Corrections and paroled

    to his federal sentence. Undersigned counsel concedes that this is conjecture, but

    it is the normal, expected procedure that would have been followed and has been

    followed in similar cases in this District, in undersigned counsel’s experience.

 6. Unwarranted Sentencing Disparity: Consequently, in addition to the factors

    listed in paragraphs 1 through 3, Mr. Saffold, respectfully requests a downward

    variance, to avoid an unwarranted sentencing disparity among similarly-

    situated defendants whose circumstances differ only by virtue of the COVID-19

    pandemic.

 7. As to Count 1, the defense requests a 16 month downward variance below the

    bottom of the United States Sentencing Guideline Range (i.e. 37 -46 months).

    This would result in a sentence of 21 months on Count 1, and a total sentence

    of 105 months imprisonment. Defendant avers that such a sentence is

    sufficient, but not greater than necessary to meet the aims of punishment

    outlined in 18 U.S.C. § 3553(a)(2).

 WHEREFORE, Mr. Saffold respectfully requests a sentence of 21 months on Count

 1, and a total combined sentence of 105 months imprisonment. Mr. Saffold further

 requests the Court’s order stating said sentence shall commence on the date it is

 pronounced and it shall run concurrently with the defendant’s parole revocation

 case (1722-CR02122-01).




                                          4
     Case: 4:19-cr-00881-JAR Doc. #: 75 Filed: 02/18/21 Page: 5 of 5 PageID #: 236




                                      Respectfully submitted,


                                      /s/Charles J. Banks
                                      CHARLES J. BANKS, #60027MO
                                      Assistant Federal Public Defender
                                      1010 Market Street, Suite 200
                                      St. Louis, Missouri 63101
                                      Telephone: (314) 241-1255
                                      Fax: (314) 421-3177
                                      E-mail: Charles_Banks@fd.org

                                      ATTORNEY FOR DEFENDANT




                              CERTIFICATE OF SERVICE


I hereby certify that on February 18, 2021, the foregoing was filed electronically with the
Clerk of the Court and served via e-mail upon Cassandra Jane Wiemken, Assistant United
States Attorney.

                                      /s/Charles J. Banks
                                      CHARLES J. BANKS, #60027MO
                                      Assistant Federal Public Defender




                                            5
